IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 23, 2008
                                     No. 07-40936
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

PATRICK EUGENE MALLEY

                                                  Plaintiff-Appellant

v.

TEXAS DEPARTMENT                 OF     CRIMINAL        JUSTICE,       INSTITUTIONAL
DIVISION

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:06-CV-507


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Patrick Eugene Malley, Texas prisoner # 1089937, filed a civil complaint
under the Americans with Disabilities Act (ADA), the Rehabilitation Act, and 42
U.S.C. § 1983. The Texas Department of Criminal Justice (TDCJ) filed a
summary-judgment motion, which was granted. The district court dismissed
Malley’s complaint, and Malley filed a timely notice of appeal. Several inmates
have moved for leave to intervene in this action. Those motions are denied.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-40936

      Malley consented to have the magistrate judge (MJ) decide his case. He
argues on appeal that the MJ erred in finding that TDCJ had no control or
authority over, and therefore no liability for the actions of, the Board of Pardons
and Paroles or employees of the University of Texas Medical Branch. He has not
shown error in this regard. He also conclusionally asserts that the affidavits
submitted by TDCJ as evidence in this case were perjurious. However, he points
to nothing in the record on appeal that refutes the contents of those affidavits.
Malley contends that the MJ improperly granted TDCJ sovereign immunity on
his ADA claims. This contention is belied by the record. The MJ specifically
held that Malley’s ADA claims were not barred by immunity.
      With regard to the arguments already mentioned, Malley has not shown
that the MJ erred in granting summary judgment in favor of TDCJ. See FED.
R. CIV. P. 56(c)); Amburgey v. Corhart Refractories Corp., 936 F.2d 805, 809 (5th
Cir. 1991). Malley has listed a number of other issues he wishes to raise on
appeal along with a brief statement that he has stated a claim on each of those
issues. Although pro se briefs are afforded liberal construction, Haines v.
Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief arguments in
order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
By failing to adequately brief these additional issues, Malley has abandoned
them. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987). The judgment is affirmed.
      AFFIRMED; ALL OUTSTANDING MOTIONS DENIED.




                                        2